         Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 1 of 16



           IN THE CffiClJIT COURT OF CRTITENDEN COUNTY, ARKANSAS
                                 CIVIL DIVISION



BRYAN SHAW,

         Plaintiff,

vs.
                                                               Docket No.    C)/ ioio 'l5'5
                                                               JURY DEMANDED

JESSE MORRIS TRUCKING LLC.
D/B/A TITAN TRANSPORTATION,
NEW PRIME INC. D/B/A PRIME INC.,
JOHN DOE DRIVER,
                                                                                            , _. .,
                                                                                             i" .:· .
         Defendants.


                               COMPLAINT FOR NEGLIGEN.CE


         Plaintiff, Bryan Shaw, by and through counsel hereby files this Complaint against

Defendants, Jesse Morris Trucking LLC d/b/a Titan Transportation, New Prime Inc. d/b/a Prime

INC., and John Doe Driver for personal injuries and damages and would respectfully state as

follows:

                                  JURISDICTION AND VENUE

      1. PlaintiffBryanShawis. ail adult citizen ofthe·state of Ohio ..: ·

      2. Upon information and belief, Plaintiff alleges that Defendant, John Doe Driver, was the

         driver of the tractor-trailer involved in this collision, was an employee or agent of Jesse

         Morris Trucking LLC. d/b/a ••ntan Transportation", or New Prime INC., at all times

         relevant to this action, whose current address is unknown.

      3. Upon information and belief, Plaintiffs allege that Defendant, Jesse Morris Trucking LLC.

         d/b/a Titan Transportation, (USDOT number: 2912291) is a Utah limited liability company

          and interstate commercial motor carrier who no longer has current for-hire operating


                                                                                                        EXHIBIT
      Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 2 of 16




   authority with the Federal Motor Carrier Safety Administration ("FMCSA") and the owner

   of the semi-tractor involved in the collision with offices located at 1120 Canyon Road #23,

   Ogden, Utah 84404 and may be served with process through its registered agent, Equinox

   Owner Operator Solutions LLC., located at 2964 West 4700 South Ste. 202, Taylorsville,

   Utah 84129.

4. Upon information and belief, Plaintiffs allege that Defendant, New Prime Inc. d/6/a Prime

   INC., is a Missouri corporation, a motor carrier and broker registered with the FMCSA

   (USDOT: 3706 MC140665), and the owner of the semi-trailer involved in this collision

   with its principal place of business in Springfield, Missouri and which may be served

   through its registered agent, Steve Crawford, located at 2740 North Mayfair Ave.,

    Springfield, Missouri 65803 .

5. This cause of action arises in tort out of personal injuries and damages incmred as a result

    of an automobile collision which occurred in West Memphis, Crittenden County, Arkansas

    on or about March 18, 2018.

6. The incident that forms the basis oftbis suit occurred in Crittenden County, Arkansas thus

    venue is proper in this county.

7. The incident that forms the basis of this suit occurred on March 18, 2018, thus this suit is

    timely filed.

8. The Court has original jurisdiction over this matter pursuant to Arkansas Code Annotated

    §16-13-201.

                                             FACTS

9. Upon information and belief, Plaintiff alleges that at all times material hereto, including

    March 18, 2018, Defendant, Jesse Morris Trucking LLC., was the registered owner of the



                                             2
     Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 3 of 16




   semi-tractor which was involved in the collision with Mr. Shaw on March 18, 2018.

   Plaintiff also alleges that the driver of that truck, John Doe, was operating the truck as the

   agent, servant, or employee of Jesse Morris Trucking LLC., and/or at the direction of Jesse

   Morris Trucking LLC. Thus, Plaintiff relies upon the doctrines of respondeat superior and

   agency, alleging that any negligence on the part of Defendant, John Doe, should be imputed

   to Defendant, Jesse Morris Trucking LLC.

10. Upon information and belief, Jesse Morris Trucking LLC., was w,insured or underinsured

   at the time of the collision in violation of the Federal Motor Carrier Safety Regulations

   ("FMCSR").

11. On information and belief, Jesse Morris Trucking LLC., cancelled its insurance coverage

   in 2017 approximately 4 months before this collision.

12. Upon information and belief, Jesse Morris Trucking LLC., does not currently possess

   common authority or for-hire authority with the FMCSA.

13. Upon information and belief, Plaintiffs allege that at all times described herein, on or about

   March 18, 2018, Defendant, Prime INC., was the owner or the semi-trailer involved in this

   collision and that Prime INC, had entered into a joint enterprise with John Doe and/or Jesse

   Morris Truclcing LLC., to transport their trailer under Prime Inc.'s authority as a motor

   carrier or as a broker. Thus, Plaintiff relies upon the doctrines of respondeat superior,

    agency, and joint enterprise alleging that any negligence on the part of Defendant, John

    Doe should be imputed to Defendant, Prime INC.

14. On March 18, 2018, Plaintiff Bryan Shaw was lawfully parked in his semi-truck at the

    Flying J Truck Stop located at 3400 Service Loop Road, West Memphis, AR 72301.

15. At that same time and place, Mr. Shaw was asleep in the sleeper cab of his truck.



                                              3
      Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 4 of 16




16. Suddenly and without warning, Defendants' tractor-trailer, driven by John Doe, collided

   with the passenger side of Mr. Shaw's tractor cab and trailer causing damage Plaintiff's rig

   and injury to his person.

17. Plaintiff had no time or opportunity to avoid Defendants' tractor-trailer which collided with

   the passenger's side of Plaintiff's truck.

18. Upon information and belief, Defendant, John Doe, negligently failed to keep a proper

   lookout.

          JOHN DOE'S ACTS AND/OR OMISSIONS OF NEGLIGENCE

19. Plaintiffs charge and allege that Defendant, John Doe, is liable for the follov.'lllg acts and/or

    omissions of common law negligence, which were a <lirect and proximate cause of

    Plaintiffs' injuries and resulting damages and which acts of negligence should be imputed

    to Defendants Jesse Morris Trucking LLC. and Prime INC., to wit:

        (a) In negligently failing to use that degree of care and caution in the operation of his
            commercial vehicle as was required of a reasonable and prudent person under the
            same or similar circumstances existing at the time and place of the aforementioned
            collision;

        (b) In negligently failing to maintain a safe lookout;

        (c) In negligently failing to devote full time and attention to the operation of his
            commercial vehicle;

        (d) Failing to see what was there to be seen;

        (e) Failing to maintain control of said commercial vehicle;

        (f) Driving in a reckless manner;

        (g) Malting an improper tum;

        (h) Failing to yield the right of way;

        (i) Other acts and/or omissions to be shown at the trial of this cause.



                                                 4
         Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 5 of 16




          (i) Violating the laws and ordinances of the State of Arkansas and the City of West

              Memphis.

   20. Defendants were in violation of, including but not limited to, the following Arkansas

      statutes, which were in full force and effect at the time and place of the collision, such

      violations - although not necessarily negligent - are evidence of negligence to be

      considered by the jury:


§ 27-51-104. Careless and prohibited drivin~

      (a) It shall be unlawful for any person to drive or operate any vehicle in such a careless
      manner as to evidence a failure to keep a proper lookout for other traffic, vehicular or
      otherwise, or in such a manner as to evidence a failure to maintain proper control on the
      public thoroughfares or private property in the State of Arkansas.

       (b) It shall be unlawful for any person to operate or drive any vehicle on the public
       thoroughfares or private property in the State of Arkansas in violation of the following
       prohibited acts:

              (1) Improper or unsafe lane changes on public roadways;
              (2) Driving onto or across private property to avoid intersections, stop signs, traffic
              control devices, or traffic lights;
              (3) Driving in such a manner or at such a speed so as to cause a skidding, spinning,
              or sliding of tires or a sliding of the vehicle;
              (4) Driving too close to or colliding with parked or stopped vehicles, :fixtures,
              persons, or objects adjacent to the public thoroughfares;
              (5) Driving a vehicle which has any part thereof or any object extended in such
              fashion as to endanger persons or property;
              (6) To operate any vehicle in such a manner which would cause a failure to maintain
              control;
              (7) To operate or drive a vehicle wherein or whereon passengers are located in such
              a manner as to be dangerous to the welfare of such passengers; or
              (8) To operate a vehicle in any manner when the driver is inattentive and such
              inattention is not reasonable and prudent in maintaining vehicular control.

          NEGLIGENCE OF JESSE MORRIS TRUCKING LLC., & PRIME INC..


   21 . Plaintiff incorporates all previous paragraphs of this Complaint as if they were fully set

       forth herein in their entirety.


                                                 5
      Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 6 of 16




22. At all times material hereto, Defendant Doe was an employee or agent of Defendants,

   acting within the scope and course of his employment or agency.

23. Defendants are liable for the negligent actions and omissions of Defendant Doe pursuant

   to the doctrine of Respondeat Superior, joint enterprise, and the rules of agency.

24. Defendants were both motor carriers as defined by the Federal Motor Carrier Safety

   Regulations and were engaged in interstate commerce. As such, Defendants were, at all

   relevant times, subject to the Federal Motor Carrier Safety Regulations.

25 . As motor carriers, Defendants had certain duties and responsibilities as defined by the

   Federal Motor Carrier Safety Regulations and industry standards, including the duty to

   properly qualify Defendant Doe, the duty to properly train Defendant Doe, the duty to

    supervise the hours of service of Defendant Doe, the duty to properly inspect and maintain

    its vehicles, and the duty to otherwise establish and implement necessary management

    controls and systems for the safe operation of its commercial motor vehicles.

26. Defendants are independently negligent in failing to meet their duties and responsibilities

    under the Federal Motor Carrier Safety Regulations and industry standards.

27 . Pursuant to FMCSR 49 C.F.R § 390.5 Defendants, as motor carriers, are liable for the

    negligence of their employees (the definition of which specifically includes independent

    contractors).

28 . Plaintiff alleges, upon information and belief, that Defendants Jesse Morris Trucking LLC.,

    and Prime INC., knew, or in the exercise of due diligence and reasonable inquiry, should .

    have known of John Doe's propensity and proclivity to drive in an illegal, unlawful,

    negligent and/or reckless manner.




                                             6
      Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 7 of 16




29. Plaintiffs allege that Defendant, Jesse Morris Trucking LLC., and Prime INC., are guilty

   of the following acts and/or omissions of common law negligence, which were a direct and

   proximate cause of Plaintiffs injuries and resulting damages, to wit:

       (a) Negligent training of Defendant, John Doe;
       (b) Negligent supervision of Defendant, John Doe;
       (c) Negligent hiring of Defendant, John Doe;
       (d) Other acts and/or omissions to be shown at the trial of this cause.

30. Alternatively, Defendant Prime INC., if operating as a broker at the time of the collision,

   is liable for its negligent selection of an independent contractor, namely Jesse Morris

   Trucking LLC and John Doe as follows:

    a.      Prime INC., owed a duty to Plaintiff as a third person pursuant to the Restatement
    of Torts § 411 to select a qualified contractor in that the operation of a tractor-trailer on
    public roadways involves a risk of harm to the motoring public unless it is skillfully and
    carefully done.

    b.     Prime INC., breached this duty by not using due care when selecting Jesse Morris
    Trucking LLC., and John Doe who were at the time not fit, competent, or authorized to
    perform their duties.

           1.      At the time of the collision, Jesse Morris Trucking LLC., consisted of 1
           tractor and 1 driver (believed to be Defendant John Doe) and had a driver 00S ( out
           of service rate) nearly double the national average.

           2.     At the time of the collision, Jesse Morris Trucking LLC., and John Doe did
           not possess the necessary insurance coverage required by the FMCSA.

            3.      At the time of the collision, Jesse Morris Trucking LLC., and John Doe did
            not have the proper for-hire (or other) operating authority under the FMCSA to
            operate the commercial motor vehicle involved in the collision and were thereby
            unfit and unauthorized to perform their duties.

            4.      Both Jesse Morris Trucking LLC.'s safety ratings, operating authority (or
            lack thereof), and insurance information (or lack thereof) were readily available and
            accessible to Prime INC. via the FMCSA website and its SMS (Safety
            Measurement System) which is free and public information.

            5.     Prime JNC., knew, or in the exercise of due care and reasonable inquiry as
            a broker, should have known that Jesse Morris Trucking LLC. and John Doe were


                                              7
         Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 8 of 16




            unfit, uninsured, and unauthorized to perform the duties Prime INC., engaged them
            to perform.

            6.     On information and belief, despite the aforementioned issues, Prime INC.,
            entered into a contract or joint enterprise with Jesse Morris Trucking LLC. and John
            Doe to haul the Prime Inc. trailer which was involved in the subject collision.

   c.      Prime INC. 's breach of this duty caused injwy to Mr. Shaw in that their selection
   of an incompetent and unauthorized motor carrier, who possessed an out of service rating
   nearly double the national average, put an unsafe, unauthorized, uninsured driver behind
   the wheel of a commercial motor vehicle that then collided with Mr. Shaw's vehicle
   causing him injury.

                               INJURIES AND DAMAGES

31. Plaintiff re-alleges and incorporates the preceding allegations as if fully set forth herein.

32. AB a direct and proximate cause or a proximate contnbuting cause of Defendants'

    negligence/recklessness, Plaintiff Bryan Shaw suffered, including but not limited to, the

    following injuries and damages:

    a.      Plaintiff suffered serious and substantial temporary and permanent injuries to

            various parts of his body as a whole;

    b.      Plaintiff suffered past, present and future physical and emotional pain, physical

             impairment, mental anguish and inconvenience;

    c.       Plaintiff incurred and continues to incur expenses for doctor, hospital and

             prescription bills and will continue to incur further expenses in the future due to

             Defendants' negligence;

    d.       Plaintiff has incurred certain other reasonable and necessary healthcare expenses.

             Prescription expenses, transportation expenses to and from healthcare providers,

             and other out of pocket expenses, the nature and amount of which yet to be

             determined;



                                                8
         Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 9 of 16




   e.        Plaintiff suffered Joss of earnings and income and may continue to suffer a loss of

             income in the future;

   f.        Plaintiff has suffered loss of quality and enjoyment of the normal pleasures of life,

             past, present, and future;

   g.        Plaintiff has suffered loss of future earning capacity; and

   h.        PJaintiff has incurred and suffered other damages to be proven at trial.

33. Plaintiff sustained injuries and damages as a direct and proximate result of the negligence

   and recklessness of Defendants.

                                    REQUEST FOR RELIEF

34. WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully demands the following

   relief:

    a.       Seventy-five thousand dollars ($75,000.00) in compensatory damages exclusive of

             interests and costs;

    b.       A jury trial;

    c.       For all general and special damages cause by the herein alleged conduct of

             Defendants;

    d.       Pre-judgment and post judgment interest;

    e.       Court costs;

    f.       Attorney's fees;

    g.       Any other general relief to which they may be entitled; and

    h.       Plaintiff respectfully requests damages as they may appear on the trial of this cause,

             reserving the right to amend this pleading to confonn to the facts as they may




                                                9
Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 10 of 16




   develop, for costs and interest, and for all other general relief as the Court and jury

   deemjust.

                                    Respectfully Submitted,

                                         , . Law Firm, PLLC.
                                    The Reaves    ~      .~ .·
                                    ✓-·/,:f:'i~~~:~1I£>,,-: "-.,:~;:~~~~-•'.;.::~;,::_
                                                                                     ~•c":•
                                    Matthew D. Stombaugh, AR BAR #2019065
                                    Reaves Law Firm PLLC.,
                                    1991 Corporate Ave., Suite 310
                                    Memphis, TN 38132
                                    901-614-2454 (Direct)
                                    manhew .stombal_!!.!hla-: beyourvoice.com




                                      10
05/15/2020    Case
             14:08   3:20-cv-00134-DPM
                        8707393287     Document 2 Filed
                                             CIRCUIT    05/18/20 Page 11 of 16PAGE
                                                     COURT                                            11/16


                                                                                 "--· ··



              THE CIRCUIT COURT OF CRITTENDEN CO ,NTY,
                                                 i
                                                       ARKANSAS
                                                                            II
                                            CIVIL DIVISION                  !


      BRYAN SHAW,

      Plaintiff,

      V.                                                         No.

      JESSE MORRIS TRUCKING LLC.
      D/B/A TITAN TRANSPORTATION,
      NEW PRJME INC. D/B/A PRIME INC.,
      JOHN DOE DRIVER,

      Defendants.
                                               SUMMONS


                                                                        f
       THE STATE OF ARKANSAS TO DEFENDANT:                              I
                                                                        I
                                                                        I


      NEW PRIME INC.,                                                   iMethod of Service:
      cl o Steve Crawford                                               ICertified Mail
      2740 North Mayfair Ave.,
      Springfield, Missouri 65803
                                                                        !
                                                                        i

                                                                         i
      A lawsuit has been filed against you. The relief demanded is s~ated in the attached
      complaint. Within 30 days after service of this summons on you (not counting the day
      you received it) - · or 60 days if you are incarcerated in any jali.1, penitentiary, or other
      correctional facility in Arkansas - you must file with the clerk of this court a written
      answer to the complaint or a motion under Rule 12 of the Al'jkansas Rules of Civil
      Procedure.                                                        i
                                                                        i
                                                                       i
      The answer or motion must also be served on the plaintiff or _plaintifPs attorney, whose
      name and address are: Matthew Stombau~h Esg,.~ Reaves Law Firm, PLLC., 1991
      Corporate Ave. Suite 310. Memphis. TN 38132.                 :
                                                                       i
      If you fail to respond within the applicable time period, judgrilent by default may be
      entered against you for the relief demanded in the complaint. I
                                                                       I
05/15/2020   14:08
             Case       8707393287
                     3:20-cv-00134-DPM       CIRCUIT
                                       Document      COURT
                                                2 Filed 05/18/20 Page 12 of 16PAGE                        12/16


                                '"---                                    :'---.



                                                   CLERK OF CO

       Add.res~ of Clerk's Office




       [SEAL]




       This summons is for NEW PRIME INC.,

                                          PROOF OF SERVICE


       G I personally delivered the summons and complaint to the · '. dividual at _ _ _ _ __
       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [place] on                   ----4------        [date]; or

       G I left the summons and complaint in the proximity of the l:ldividual by ______
       - ~ - - -·___ after he/ she refused to receive it when I offered it to him/her; or

       G I left the summons and complaint at the individual's dwelli ·g house or usual place of
       abode at _ _ _ _ _ _ _ _ _ [address] with                                          [name], a
       person at least 14 years of age who resides there, on                        [date]; or

        G I delivered the summons and complaint to - - - - - - + -_ _ [name of individual],
       an agent authorized by appointment or by law to receive se :·ce of summons on behalf of
       _ _ _ _ _ _ _ _ _ _ _ _ [name of defendant] on                                date]; or

       G I am the plaintiff or an attorney of record for the plaintiff i · this lawsuit, and I served
       the summons and complaint on the defendant by certified m '.il, retum receipt requested,
       restricted delivery, as shown by the attached signed retum re -·eipt.

       G I am the plaintiff or an attorney of record for the plaintiff · ; this lawsuit, and I mailed a
       copy of the summons and complaint by :first-class mail to th :defendant together with two
       copies of a notice and acknowledgment and received the a ched notice and
       acknowledgment form within twenty days after the date of .ailing.
                                                                                PAGE 13/ 16
                     Case 3:20-cv-00134-DPM
                           8707393287           CIRCUIT
                                            Document 2 COURT
                                                        Filed 05/18/20 Page 13 of 16
05 / 15/2 020    14:08

                                                                            :'--.,-




                         THE CIRCUIT COURT OF CRITTENDEN C . UNTY, ARKANSAS

                                                    CIVIL DIVISION

                BRYAN SHAW,

                Plaintiff,

                v_

                JESSE MORRIS TRUCK.ING LLC.
                D/B/A TITAN TRANSPORTATION,
                NEW PRIME INC. D/B/A PRJME INC.,
                JOHN DOE DRIVER,

                Defendants.
                                                       SUMMONS


                THE STA TE OF ARKANSAS TO DEFENDANT:

                JESSE MORRIS TRUCKING LLC.,                                              Method of Service:
                c/o Equinox Owner Operator Solutions LLC.,                               Certified Mail
                2964 West 4700 South Ste. 202
                Taylorsville, Utah 84129
                                                                                '
                A lawsuit has been filed against you. The relief demanded is\stated in the attached
                complaint. Within 30 days· after service of this summons on ~ou (not counting the day
                you received it) - or 60 days if you are incarcerated in any jail, penitentiary, or other
                correctional facility in Arkansas - you must file with the cle~k of this court a written
                answer to the complaint or a motion under Rule 12 of the ~kansas Rules of Civil
                Procedure.

                The answer or motion must also be served on the plaintiff or\plaintifPs attorney, whose
                name and address are: Matthew Stombaugh, Esq., Reaves Lat,, Firm, PLLC., 1991
                Coq,orate Ave. Suite 310, Memphis, TN 38132.                \
                                                                                    i
                                                                                    '
                If you fail to respond within the applicable time period, judg,tient by default may be
                entered against you for the relief demanded in the complaint. \
                                                                                    lI
                                                                                    !
                     Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 14 of PAGE
                                                CIRCUIT COURT
                                                                                 16 14/ 16
05 / 15/ 2020    14:08      8707393287

                                     \_ ..



                                                            CLERK OF      cduRT
                Address of Clerk's Office




                [SEAL]
                                                                               I

                                                                               I!
                                                                                i

                This summons is for JESSE MORRIS TRUCKING LL~.,


                                                   PROOF OF SERVICE
                                                                                    I
                                                                                    !I
                G I personally delivered the summons and complaint to the ~dividual at _ _ _ _ __
                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _[place] on                 i               (date); or
                                                                                    ;
                                                                                     i
                 G I left the summons and complaint in the proximity of the !individual by _ _ _ _ __

                - - - - - - -
                                      after he/she refused to receive it when Doffered it to him/her; or
                                                                                        I
                                                                                         '
                G I left the summons and complaint at the individual's dwellibg house or usual place of
                abode at _ _ _ _ _ _ _ _ _ [address] with                    '               [name], a
                person at least 14 years of age who resides there, on ---+------1.date]; or

                 G I delivered the summons and complaint to ------+----tname of individual],
                an agent authorized by appointment or by law to receive serv;ice of summons on behalf of
                _ _ _ _ _ _ _ _ _ _ _ _ [narne of defendant) on             i                  [date]; or

                G I am the plaintiff or an attorney of record for the plaintiff itj this lawsuit, and I served
                the summons and complaint on the defendant by certilied       maµ,    return receipt requested,
                restricted delivery, as shown by the attached signed return rec~ipt~
                                                                                             I

                                                                                in\
                G I am the plaintiff or an attorney of record for the plaintiff this lawsuit, and I mailed a
                copy of the summons and complaint by fust-cfass rnail to the c\lefendant together with two
                copies of a notice and acknowledgment md received the attac~ed notice and
                acknowledgment fonn within twenty days after the date of mailing.
                                                                                             I


                                                                                             Ii
                                                                                                 '
                  Case 3:20-cv-00134-DPM
                         8707393287      Document     COURT 05/18/20 Page 15 ofPAGE
                                                  2 Filed
                                              CIRCUIT                           16 15/ 16
05/15 / 2020     14:08

                                     \__.                                     '--.......··




               G Other [specify]: _ _ _ _ _ _ _ _ _ _ _ _---!"_ _ _ _ _ __


               G I was unable to execute service because: - - - - - - ~ - - - - - - - -



           My fee is $ _ _.


               To be completed if sem.ct is by a sheriff or deputy sluriff:


           Date: _ _ _ _ __                       SHERIFF OF _ _ _ <tOUNTY, ARKANSAS
                                                                                I
                                                                                !



                                                    By: _ _ _ _ __
                                                    [Signature of server]


                                                    [Printed name, title, and tjadge number]
                                                                                    i




                                                                                    i
           To be completed if service is by a person other than a sheriff o~ deputy sheriff:
                                                                                    I
                                                                                    II

           Date: _ _ _ _ __
                                                                                    i
                                                           By:                  l
                                                           [Signature of server~
                                                                                        I
                                                                                        I
                                                                                        i
                                                                                        i
                                                           [Printed name]

           Address:
                         ------------

           Phone: - - - - ~ - - - - - - - -



           Subscribed and swom to before me this date:
                                                               ------
               Case 3:20-cv-00134-DPM Document 2 Filed 05/18/20 Page 16 of 16
                                                                           PAGE 16/16
                      8707393287           CIRCUIT COURT
©5/15/2020   14:08

                                                                      •_, .




                                                 Notary Public


       My commission expires: _ _ _ _ _ _ _ __
                                                                      i
                                                                      !
                                                                      i
       Additional information regarding service or attempted service: \
                                                                      !
                                                                      !'
